DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Newly submitted claims 6-10 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to an apparatus, classified in B01D 61/08.
II. Claims 6-10, drawn to a method, classified in C02F 9/00.
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2 are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the apparatus as claimed can be used to practice another and materially different process.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 6-10 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Prior objections are overcome by the most recent amendment of the claims.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 2-3 and 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the limitation “the potable water outputted from the reverse osmosis unit is processed through a second reverse osmosis unit” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
Regarding claim 3, the limitation “a mineral removal unit which receives a concentrate of the reverse osmosis unit to remove the undissolved minerals” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Regarding claim 5, the limitation “a concentrate line of the reverse osmosis unit which is connected to an input of the orifice cavitation unit.” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3206397 to Harvey, in further in view of US Patent Application Publication No. 20160016834 by Dahule.
Regarding claim(s) 1, Harvey teaches a reverse osmosis plant for producing potable water from nonpotable water (see Fig. 1; see also column 1, line(s) 8-11 “This invention relates to a new and improved method of separating solvents from solutes in solution and more specifically to a novel method of separating fresh water from salt water by reverse osmotic methods.”), the plant comprising:
a cavitation unit (see Fig. 1, the constricted passage 10, ); and
a reverse osmosis unit (see Figs. 1 & 2, reverse osmosis membrane 5) in fluid communication with the cavitation unit, the reverse osmosis unit being downstream of the cavitation unit so that the reverse osmosis unit receives the nonpotable and cavitated water (see Fig. 1).
The “cavitation unit” is fully capable of performing the functional limitation(s) of “an operating pressure of the orifice cavitation unit being less than 100 pounds per square inch for receiving concentrate from a reverse osmosis main plant”.
The “reverse osmosis unit” is fully capable of performing the functional limitation(s) of “an operating pressure of the reverse osmosis unit being greater than a natural osmotic pressure of the nonpotable water so that a mineral in the nonpotable water forms as an undissolved solid to mitigate fouling of a filter membrane of the reverse osmosis unit as the nonpotable water is being filtered into potable water”.
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
Harvey is silent as to where the cavitation unit is an orifice cavitation unit which cavitates the nonpotable water immediately after an orifice of the orifice cavitation unit due to a pressure drop across the orifice.
However, Dahule teaches an orifice cavitation unit which cavitates the nonpotable water immediately after an orifice of the orifice cavitation unit due to a pressure drop across the orifice in order to reduce the load of salts subjected to reverse osmosis membrane units (see ¶ [0112] “4. An upfront retrofit to reverse osmosis based desalination plants to reduce the load of salts subjected to reverse osmosis membrane units.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use an orifice cavitation unit which cavitates a nonpotable water immediately after an orifice of the orifice cavitation unit due to a pressure drop across the orifice as taught by Dahule in the apparatus of
in order to reduce the load of salts to the reverse osmosis membrane. MPEP 2143.G.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the cavitation unit of Harvey, for another, an orifice cavitation unit as taught by Dahule, to yield the predictable results of reducing the salt load of the nonpotable water treated by the reverse osmosis membrane. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to the cavitation unit of Harvey would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Regarding claim(s) 2, the combination of Harvey and Dahule teaches the plant of claim 1.
The combination of Harvey and Dahule discloses the claimed invention except for wherein the potable water outputted from the reverse osmosis unit is processed through a second reverse osmosis unit.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of reverse osmosis units is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one reverse osmosis unit. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to duplicate the number of reverse osmosis units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04.VI.B.
Regarding claim(s) 4, the combination of Harvey and Dahule teaches the plant of claim 1.
Harvey further teaches wherein the mineral is calcium sulfate, calcium, potassium, magnesium, sulfur, phosphorus or selenium (see column 1, line(s) 24-26 “There is a critical need for an entirely new process for economically separating fresh water from sea water”), because the composition of sea water contains at least calcium sulfate, calcium, potassium, magnesium, and sulfur (as evidenced by the “seawater” from Encyclopedia Britannica §Chemical and Physical properties of seawater: “The six most abundant ions of seawater are chloride (Cl−), sodium (Na+), sulfate (SO24−), magnesium (Mg2+), calcium (Ca2+), and potassium (K+).”).
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harvey and Dahule, in further view of US Patent Application Publication No. 20150144566 by Wallace.
Regarding claim(s) 3, the combination of Harvey and Dahule teaches the plant of claim 1.
The combination of Harvey and Dahule is silent as to where further comprising a mineral removal unit which receives a concentrate of the reverse osmosis unit to remove the undissolved minerals.
However, Wallace teaches a mineral removal unit which receives a concentrate of the reverse osmosis unit to remove the undissolved minerals (see ¶ [0033] “The first NF unit 120 may include 2 to 4 stages of reverse osmosis and nanofiltration membranes that remove the sulfate from the degassed softened brine stream 106. Accordingly, the first NF unit 120 may generate a first NF permeate stream 130 having less than approximately 20% sulfate. A first NF non-permeate stream 136 may be routed to the mineral removal system 32”; Fig. 1; and ¶ [0022] “the first RO system 20 provides a brine stream 30 to a mineral removal system 32.”) in order to extract valuable minerals (see ¶ [0008] “an improved mineral removal system may facilitate higher purity of valuable minerals, decrease impurities, increase efficiency, and increase the life-span of components of the mineral removal system.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a mineral removal unit as taught by Wallace in the apparatus of the combination of Harvey and Dahule in order to extract valuable materials. MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the apparatus of the combination of Harvey and Dahule with a mineral removal unit as taught by Wallace, to yield the predictable results of extracting valuable materials. MPEP 2143.A.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harvey and Dahule, in further view of US Patent Application Publication No. 20150239752 by Tulloch.
Regarding claim(s) 5, the combination of Harvey and Dahule teaches the plant of claim 1.
The combination of Harvey and Dahule is silent as to recirculating the concentrate line.
However, Tulloch teaches a concentrate recirculation line (see Fig. 1, recirculation lines through recirculation pump 18 and/or through valve 38 to input tank 12) in order to reduce power consumption and waste of water (see ¶ [0008] “Drain water from the reverse osmosis membrane is pressurized by a recirculation pump and fed back into the reverse osmosis membrane, thereby reducing power consumption and waste of water”; the drain water reads on the concentrated claimed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a concentrate recirculation line as taught by Tulloch in the apparatus of the combination of Harvey and Dahule in order to reduce power consumption and waste of water. MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine apparatus of the combination of Harvey and Dahule with a concentrate recirculation line as taught by Tulloch, to yield the predictable results of reducing power consumption and waste of water. MPEP 2143.A.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections and objections previously set forth.
New rejections under 35 U.S.C. § 112(a) and 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 4-6, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered, but they are not persuasive.
Applicant’s arguments against the type of cavitation unit, see pages 1-5, are new limitations which are obvious over the prior art as discussed above.
In response to applicant’s argument that the prior art does not disclose the operating pressures claimed, see pages 5-6; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments in favor of the patentability of claims 6-10 are not address here, because the claims have been withdrawn as elected by original presentation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773